                          Case 2:21-cv-01031-JAM-JDP Document 7 Filed 09/15/21 Page 1 of 3


                    1     WILSHIRE LAW FIRM
                          Thiago Coelho, SBN 324715
                    2     thiago@wilshirelawfirm.com
                          3055 Wilshire Blvd., 12th Floor
                    3     Los Angeles, CA 90010
                          Tel: 213.381.9988
                    4     Fax: 213.381.9989
                    5     Attorneys for Plaintiff
                          FLOR JIMENEZ
                    6
                          MORGAN, LEWIS & BOCKIUS LLP
                    7     Kathy H. Gao, SBN 259019
                          kathy.gao@morganlewis.com
                    8     300 South Grand Avenue
                          Twenty-Second Floor
                    9     Los Angeles, CA 90071-3132
                          Tel: +1.213.612.2500
                 10       Fax: +1.213.612.2501
                 11       Attorneys for Defendant
                          RICHEMONT NORTH AMERICA, INC.
                 12
                 13                                       UNITED STATES DISTRICT COURT

                 14                                     EASTERN DISTRICT OF CALIFORNIA

                 15       FLOR JIMENEZ, individually and on behalf      Case No. 2:21-cv-01031-JAM-JDP
                          of all others similarly situated,
                 16                                                      JOINT STIPULATION TO EXTEND
                                                    Plaintiff,           TIME FOR DEFENDANT RICHEMONT
                 17                                                      NORTH AMERICA, INC. TO RESPOND
                                           vs.                           TO PLAINTIFF FLOR JIMENEZ’S
                 18                                                      INITIAL COMPLAINT
                          RICHEMONT NORTH AMERICA, INC.
                 19       d/b/a MONTBLANC, a Delaware corporation;       Complaint Served: June 18, 2021
                          and DOES 1 to 10, inclusive,                   Current Response Date: September 14, 2021
                 20                                                      New Response Date: October 14, 2021
                                                    Defendants.
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
                                                                                 JOINT STIPULATION TO EXTEND TIME
 BOCKIUS LLP                                                                      TO RESPOND TO INITIAL COMPLAINT
 ATTORNEYS AT LAW
   LOS ANGELES
                                                                                              2:21-CV-01031-JAM-JDP
                        DB1/ 124326842.1
                          Case 2:21-cv-01031-JAM-JDP Document 7 Filed 09/15/21 Page 2 of 3


                    1             WHEREAS, Plaintiff Flor Jimenez (“Plaintiff”) filed her Complaint on June 10, 2021;
                    2             WHEREAS, Defendant Richemont North America, Inc. (“Defendant”) (Plaintiff and
                    3    Defendant collectively referred to as the “Parties”) was served through waiver of service on June
                    4    18, 2021;
                    5             WHEREAS, through the Parties’ prior stipulation, Defendant’s current responsive
                    6    pleading deadline is September 14, 2021;
                    7             WHEREAS, the Parties are in the process of discussing potential informal resolution of
                    8    this matter including exchanging informal discovery, and would like additional time to continue
                    9    these discussions; and
                 10               WHEREAS, the Parties’ respective counsel have met and conferred and stipulated to a 30-
                 11      day extension of time for Defendant to respond to Plaintiff’s Complaint.
                 12               THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and through the
                 13      Parties’ respective counsel as follows:
                 14               Defendant’s deadline to file a responsive pleading to Plaintiff’s Complaint shall be
                 15      extended by 30 calendar days to October 14, 2021.
                 16       Dated: September 14, 2021                  CENTER FOR DISABILITY ACCESS

                 17                                                  By      /s/ Thiago Coelho
                                                                          Thiago Coelho
                 18                                                       Attorney for Plaintiff
                                                                          FLOR JIMENEZ
                 19
                          Dated: September 14, 2021                  MORGAN, LEWIS & BOCKIUS LLP
                 20
                                                                     By      /s/ Kathy H. Gao
                 21                                                       KATHY H. GAO
                                                                          Attorney for Defendant
                 22                                                       RICHEMONT NORTH AMERICA, INC.
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                       JOINT STIPULATION TO EXTEND TIME
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                           1           TO RESPOND TO INITIAL COMPLAINT
   LOS ANGELES
                        DB1/ 124326842.1                                                           2:21-CV-01031-JAM-JDP
                          Case 2:21-cv-01031-JAM-JDP Document 7 Filed 09/15/21 Page 3 of 3


                    1                                       SIGNATURE ATTESTATION
                    2             I hereby attest that all signatories listed above, on whose behalf this stipulation is
                    3    submitted, concur in the filing’s content and have authorized the filing.
                    4     Dated: September 14, 2021                        MORGAN, LEWIS & BOCKIUS LLP
                    5                                                      By       /s/ Kathy H. Gao
                                                                                 KATHY H. GAO
                    6                                                            Attorney for Defendant
                                                                                 RICHEMONT NORTH AMERICA, INC.
                    7
                                                                         ORDER
                    8
                                  After considering the Parties’ stipulation and good cause appearing, IT IS HEREBY
                    9
                         ORDERED that: Defendant’s deadline to respond to Plaintiff’s Complaint shall be extended to
                 10
                         October 14, 2021.
                 11
                                  IT IS SO ORDERED.
                 12
                 13       Dated: September 15, 2021                        /s/ John A. Mendez
                 14                                                        THE HONORABLE JOHN A. MENDEZ
                                                                           UNITED STATES DISTRICT COURT JUDGE
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &                                                                          JOINT STIPULATION TO EXTEND TIME
 BOCKIUS LLP
 ATTORNEYS AT LAW
                                                                             2            TO RESPOND TO INITIAL COMPLAINT
   LOS ANGELES
                        DB1/ 124326842.1                                                              2:21-CV-01031-JAM-JDP
